Name: Commission Regulation (EC) No 1461/94 of 24 June 1994 amending Regulation (EC) No 1304/94 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6. 94 Official Journal of the European Communities No L 158/7 COMMISSION REGULATION (EC) No 1461/94 of 24 June 1994 amending Regulation (EC) No 1304/94 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lot C of Regulation (EC) No 1304/94, point 8 of the Annex is replaced by the following : '8 . Total quantity : 750 tonnes (1 800 tonnes of cereals)'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1304/94 (3) issued an invitation to tender for the supply, as food aid, of 21 000 tonnes of cereals ; whereas, following a request This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 142, 7. 6. 1994, p. 7.